COURT OF APPEALS FOR THE
                                  FIRST DISTRICT OF TEXAS AT HOUSTON

                                                        ORDER

Appellate case name:            Cameron Keith Erskin v. Alexis Lee and Attorney General for the
                                State of Texas

Appellate case number:          01-18-00535-CV

Trial court case number: 16-DCV-235734

Trial court:                    505th District Court of Fort Bend County

         Rule 306a requires a party who claims not to have received notice of the judgment to prove
this by filing a sworn motion asserting the date the party or her counsel first learned of the signing
of the judgment. See TEX. R. CIV. P. 306a(4), (5). The clerk’s record indicates that appellee Alexis
Lee filed a motion for new trial claiming she did not receive notice of the judgment until May 6,
2018. When she filed this motion, Lee was represented by counsel, but the motion does not
mention whether counsel received notice of the judgment or when counsel was retained. The trial
court held a hearing and made an oral finding that Lee first learned of the judgment on May 6,
2019, 1 but the trial court’s written order contains no findings concerning when Lee or her counsel
first received notice of the judgment, as required by Rule 4.2(c). See TEX. R. APP. P. 4.2(c).
        Accordingly, the court abates the appeal and remands to the trial court for preparation of a
written order containing a finding of the first date that Lee obtained notice of the judgment,
whether appellee was represented by counsel when the judgment was signed, and if so, when
counsel first received notice of the judgment. The trial court shall prepare a written order
incorporating its findings as required by Rule 4.2(c). See TEX. R. APP. P. 4.2(c). A supplemental
clerk’s record containing the trial court’s order with its findings on or before February 19, 2019.
         It is so ORDERED.

Judge’s signature: __/s/ Peter Kelly_______
                    Acting individually  Acting for the Court


Date: __January 29, 2019______

1
       The reporter’s record reveals that the trial court stated that it determined that Lee first received notice of the
judgment on May 9, but all proof supported a finding that Lee first learned of the judgment on May 6.